Title: Lambert Wickes to the American Commissioners, 3 August 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St. Malo 3d August. 1777
This will be delivered by Monsr. Becard a Very Worthy and respectable Merchant of this place and is disposed to enter into the American Trade. As he will Confer with you personally on this Subject, I shall refer you to him for the particulars of his Intentions on this head. As this Gentleman has been very Kind in rendering me every Service in his power at this Port, I hope you will in return render him any Services in your power, which Shall esteem as the greatest Favour done Me. I remain Gentlemen, with the greatest Respect Your Most obedient Humble Servant
Lambt. Wickes
 
Addressed: To / The Honbles. Dr. Benjamin Franklin / & Silas Deane / at / Paris / per favr. / of Monsr. Becard
Notation: Capt. Weeks Augt. 3d. 1777
